 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       CURLIN PENNICK III,
 7                                                        No. 3:18-cv-05331-RJB-DWC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       COLLEEN CHESTERMAN ET AL.,
10                        Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel and the remaining record, no objections having been filed, does hereby find and

14   ORDER:
15
            (1)    The Court adopts the Report and Recommendation (Dkt. 40).
16
            (2)    Defendants’ Motion for Summary Judgment (Dkt. 19) is granted, but Defendants’
17          request for the Court to find Plaintiff’s action frivolous and malicious is denied.

18          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                   Defendants, and to the Hon. David W. Christel.
19

20          DATED this 8th day of July, 2019.

21

22

23
                                          A
                                          ROBERT J. BRYAN
                                          United States District Judge
24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
